 
 
Exhibit 10.29
 


RESTRICTED SHARE AGREEMENT
UNDER THE BROOKDALE SENIOR LIVING INC.
2014 OMNIBUS INCENTIVE PLAN
This Award Agreement (this "Restricted Share Agreement"), dated as of __________
(the "Date of Grant"), is made by and between Brookdale Senior Living Inc., a
Delaware corporation (the "Company"), and ____________________ (the
"Participant").  Capitalized terms not defined herein shall have the meaning
ascribed to them in the Brookdale Senior Living Inc. 2014 Omnibus Incentive Plan
(as amended and/or restated from time to time, the "Plan").  Where the context
permits, references to the Company shall include any successor to the Company.


WHEREAS, the Compensation Committee of the Company's Board of Directors (the
"Compensation Committee") has awarded the Participant shares of restricted stock
that are subject to performance-based vesting conditions, subject to the
Participant's agreement to the terms and conditions set forth in this Restricted
Share Agreement; and


WHEREAS, the performance targets applicable to the shares have been previously
established by the Compensation Committee and are set forth on Exhibits A and B
hereto.


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:
 
1.              ­Grant of Restricted Shares.  The Company hereby grants to the
Participant __________ shares of Common Stock (such shares, the "Restricted
Shares"), subject to all of the terms and conditions of this Restricted Share
Agreement and the Plan.
 
2.              ­Lapse of Restrictions.
 
(a)            Vesting.
(i)            General.  Subject to the provisions set forth below, the
restrictions on transfer set forth in Section 2(b) hereof shall lapse as
follows:
(A)            Up to seventy-five percent (75%) of the Restricted Shares may
vest on the first vesting date, __________, _____, with the exact percentage
vesting being determined by the degree to which the performance targets based on
the Company's three year compound annual growth rate ("CAGR") of Cash From
Facility Operations ("CFFO") per share have been met, in accordance with the
schedule set forth on Exhibit A hereto.  Any Restricted Shares scheduled to vest
on the first vesting date which do not vest on the first vesting date shall be
forfeited.
(B)            Up to twenty-five percent (25%) of the Restricted Shares may vest
on the second vesting date, __________, _____, with the exact percentage vesting
being determined by the degree to which the performance targets based on the
Company's calendar year 2018 return on investment ("ROI") on all Program Max
projects approved in 2015 and
1

--------------------------------------------------------------------------------


 

completed prior to the end of 2016 have been met, in accordance with the
schedule set forth on Exhibit B hereto.  Any Restricted Shares scheduled to vest
on the second vesting date which do not vest on the second vesting date shall be
forfeited.
Except as otherwise specifically set forth herein, vesting on any vesting date
is subject to the continued employment of the Participant by the Company or one
of its Subsidiaries or Affiliates as of such vesting date.  Notwithstanding the
foregoing, upon the occurrence of a Change in Control, the restrictions on
transfer with respect to the Restricted Shares normally subject to vesting at
the next vesting date shall immediately lapse and such Restricted Shares shall
be fully vested effective upon the date of the Change in Control; provided,
however, (i) if the Change in Control occurs on or prior to February 27, 2016,
25% of the Restricted Shares shall immediately vest and (ii) if the Change in
Control occurs after February 27, 2016 but on or prior to February 27, 2017, 50%
of the Restricted Shares shall immediately vest.  In addition, upon the
occurrence of a Change in Control, any tranches of Restricted Shares that would
otherwise be subject to any of the performance-vesting requirements set forth in
this subsection 2(a)(i) will be converted into time-vesting only tranches,
vesting on the same vesting dates initially established for each such tranche,
subject only to the Participant's continued employment by the Company or one of
its Subsidiaries or Affiliates, and regardless of whether, or the extent to
which, any such performance-vesting goals are achieved.  Notwithstanding
anything herein to the contrary, no fractional shares shall be issuable upon any
vesting date.  With respect to all Restricted Shares, the Participant shall be
entitled to receive, and retain, all ordinary and extraordinary cash and stock
dividends which may be declared on the Restricted Shares with a record date on
or after the Date of Grant and before any forfeiture thereof (regardless of
whether a share later vests or is forfeited).
(ii)            Following Certain Terminations of Employment.  Subject to the
following paragraphs, upon termination of the Participant's employment with the
Company and its Subsidiaries and Affiliates for any reason, any Restricted
Shares as to which the restrictions on transferability described in this Section
shall not already have lapsed shall be immediately forfeited by the Participant
and transferred to, and reacquired by, the Company without consideration of any
kind and neither the Participant nor any of the Participant's successors, heirs,
assigns, or personal representatives shall thereafter have any further rights or
interests in such Restricted Shares.
Notwithstanding the foregoing, in the event that the Participant's employment is
terminated by the Company (or its successor) or a Subsidiary or Affiliate
without Cause, or in the event that the Participant's employment is terminated
by death or Disability (either before or after a Change in Control), the tranche
of Restricted Shares normally subject to vesting at the next vesting date shall
remain subject hereto until the vesting date that immediately follows such
termination (subject to earlier vesting upon the occurrence of an intervening
Change in Control), with any remaining Restricted Shares being forfeited upon
the date of such termination; provided, however, (i) if the termination occurs
on or prior to February 27, 2016, 25% of the Restricted Shares shall remain
outstanding and shall be eligible to vest on February 27, 2016 in accordance
with the following sentences (with any remaining Restricted Shares being
immediately forfeited upon the date of termination) and (ii) if the termination
occurs after February 27, 2016 but on or prior to February 27, 2017, 50% of the
Restricted Shares shall remain outstanding and shall be eligible to vest on
February 27, 2017 in accordance with the following sentences (with any
2

--------------------------------------------------------------------------------




 
remaining Restricted Shares being immediately forfeited upon the date of
termination).  If the Restricted Shares scheduled to vest on the next vesting
date are subject to performance-vesting under subsections 2(a)(i)(A) or (B)
above, upon such vesting date the same number of Restricted Shares shall vest as
would have vested if the Participant had remained employed by the Company on
such vesting date (if any), and the remaining Restricted Shares (if any) shall
be forfeited; provided, however, (i) with respect to a termination that occurs
on or prior to February 27, 2016, the number of Restricted Shares that shall
vest shall be determined assuming that the performance target applicable to such
Restricted Shares was based on the Company's one year CAGR of CFFO per share, in
accordance with the schedule set forth on Exhibit A hereto and (ii) with respect
to a termination that occurs after February 27, 2016 but on or prior to February
27, 2017, the number of Restricted Shares that shall vest shall be determined
assuming that the performance target applicable to such Restricted Shares was
based on the Company's two year CAGR of CFFO per share, in accordance with the
schedule set forth on Exhibit A hereto.  If the Restricted Shares scheduled to
vest on the next vesting date are subject only to time-vesting (as a result of a
previous Change in Control), such Restricted Shares shall immediately vest.
Notwithstanding the foregoing or any provision hereof to the contrary, in the
event that either (i) the Participant's employment is terminated by the Company
(or its successor) or a Subsidiary or Affiliate without Cause, or (ii) the
Participant terminates employment for Good Reason (as defined in the Brookdale
Senior Living Inc. Severance Pay Policy, Tier I), in either case on or after the
effective date of a Change in Control but prior to twelve (12) months following
such Change in Control, then any Restricted Shares that are not vested as of the
date of such termination shall immediately vest.
 
(b)            Restrictions.  Until the restrictions on transfer of the
Restricted Shares lapse as provided in Section 2(a) hereof, or as otherwise
provided in the Plan, no transfer of the Restricted Shares or any of the
Participant's rights with respect to the Restricted Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted.  Unless the
Administrator determines otherwise, upon any attempt to transfer Restricted
Shares or any rights in respect of Restricted Shares before the lapse of such
restrictions, such Restricted Shares, and all of the rights related thereto,
shall be immediately forfeited by the Participant and transferred to, and
reacquired by, the Company without consideration of any kind.
 
3.              ­Adjustments.  Pursuant to Section 5 of the Plan, in the event
of a change in capitalization as described therein, the Administrator shall make
such equitable changes or adjustments, as it deems neces­sary or appropriate, in
its discretion, to the performance-vesting goals set forth in subsection 2(a)(i)
and to the number and kind of securities or other property (including cash)
issued or issuable in respect of out­standing Restricted Shares.
 
4.              ­Legend on Certificates.  The Participant agrees that any
certificate issued for Restricted Shares (or, if applicable, any book entry
statement issued for Restricted Shares) prior to the lapse of any outstanding
restrictions relating thereto shall bear the following legend (in addition to
any other legend or legends required under applicable federal and state
securities laws):


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER AND RIGHTS
3

--------------------------------------------------------------------------------




 
OF REPURCHASE (THE "RESTRICTIONS") AS SET FORTH IN THE BROOKDALE SENIOR LIVING
INC. 2014 OMNIBUS INCENTIVE PLAN AND A RESTRICTED SHARE AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER AND BROOKDALE SENIOR LIVING INC., COPIES OF WHICH
ARE ON FILE WITH THE SECRETARY OF THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE
SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE,
ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID
AND WITHOUT EFFECT AND SHALL RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED
BY SUCH PLAN AND AGREEMENT.
 
5.              ­Certain Changes.  The Administrator may accelerate the date on
which the restrictions on transfer set forth in Section 2(b) hereof shall lapse
or otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan and Section 20 hereof, no action under this
Section shall adversely affect the Participant's rights hereunder.
 
6.              Notices.  All notices and other communications under this
Restricted Share Agreement shall be in writing and shall be given by facsimile
or first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given three days after mailing or 24 hours
after transmission by facsimile to the respective parties, as follows:  (i) if
to the Company, at Brookdale Senior Living Inc., 111 Westwood Place, Suite 400,
Brentwood, TN 37027, Facsimile: (615) 564-8204, Attn:  General Counsel and (ii)
if to the Participant, using the contact information on file with the Company. 
Either party hereto may change such party's address for notices by notice duly
given pursuant hereto.
 
7.              Securities Laws Requirements.  The Company shall not be
obligated to transfer any Common Stock to the Participant free of the
restrictive legend described in Section 4 hereof or of any other restrictive
legend, if such transfer, in the opinion of counsel for the Company, would
violate the Securities Act of 1933, as amended (the "Securities Act") (or any
other federal or state statutes having similar requirements as may be in effect
at that time).
 
8.              ­No Obligation to Register.  The Company shall be under no
obligation to register the Restricted Shares pursuant to the Securities Act or
any other federal or state securities laws.
 
9.              ­­Protections Against Violations of Agreement.  No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Shares by any holder
thereof in violation of the provisions of this Restricted Share Agreement will
be valid, and the Company will not transfer any of said Restricted Shares on its
books nor will any of such Restricted Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company.  The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.
 
10.              ­Taxes.  The Participant shall pay to the Company promptly upon
request, and in any event at the time the Participant recognizes taxable income
with respect to the
4

--------------------------------------------------------------------------------




Restricted Shares (or, if the Participant makes an election under Section 83(b)
of the Code in connection with such grant), an amount equal to the taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Shares.  The Participant may satisfy the foregoing
requirement by making a payment to the Company in cash or, with the approval of
the Administrator, in its sole discretion, by delivering already owned
unrestricted shares of Common Stock, in each case, having a value equal to the
minimum amount of tax required to be withheld.  Such shares of Common Stock
shall be valued at their Fair Market Value on the date as of which the amount of
tax to be withheld is determined.  Fractional share amounts shall be settled in
cash.  The Participant shall promptly notify the Company of any election made
pursuant to Section 83(b) of the Code.  A form of such election is attached
hereto as Exhibit C.


THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICI­PANT'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT'S BEHALF.


The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change.
 
11.              ­Failure to Enforce Not a Waiver.  The failure of the Company
to enforce at any time any provision of this Restricted Share Agreement shall in
no way be construed to be a waiver of such provision or of any other provision
hereof.
 
12.              Restrictive Covenants.  The Participant acknowledges that
during the period of his or her employment with the Company or any Subsidiary or
Affiliate, he or she shall have access to the Company's Confidential Information
(as defined below) and will meet and develop relationships with the Company's
employees, clients, customers and suppliers.
(a)          Solicitation of Employees, Etc.  The Participant agrees that during
the period of his employment with the Company and for the two (2) year period
immediately following the date of termination of the Participant's employment
with the Company or any subsidiary for any reason, the Participant shall not,
directly or indirectly, solicit or induce any officer, director, employee, agent
or consultant of the Company or any of its successors, assigns, subsidiaries or
affiliates to terminate his, her or its employment or other relationship with
the Company or its successors, assigns, subsidiaries or affiliates for the
purpose of associating with any competitor of the Company or its successors,
assigns, subsidiaries or affiliates, or otherwise encourage any such person or
entity to leave or sever his, her or its employment or other relationship with
the Company or its successors, assigns, subsidiaries or affiliates, for any
other reason.
(b)          Solicitation of Clients, Etc.  The Participant agrees that during
the period of his employment with the Company and for the two (2) year period
immediately following the date of termination of the Participant's employment
with the Company or any subsidiary, the Participant shall not, directly or
indirectly, solicit or induce (i) any customers or
5

--------------------------------------------------------------------------------




 
clients of the Company or its successors, assigns, subsidiaries or affiliates or
(ii) any vendors, suppliers or consultants then under contract to the Company or
its successors, assigns, subsidiaries or affiliates, to terminate his, her or
its relationship with the Company or its successors, assigns, subsidiaries or
affiliates, for the purpose of associating with any competitor of the Company or
its successors, assigns, subsidiaries or affiliates, or otherwise encourage such
customers or clients, or vendors, suppliers or consultants then under contract,
to terminate his, her or its relationship with the Company or its successors,
assigns, subsidiaries or affiliates, for any other reason.  Nothing in this
Section applies to those customers, clients, vendors, suppliers, or consultants
who did not conduct business with the Company, or its successors, assigns,
subsidiaries or affiliates, during the Participant's employment with the
Company.
(c)          Disparaging Comments.  The Participant agrees that during the
period of the Participant's employment with the Company and thereafter, the
Participant shall not make any disparaging or defamatory comments regarding the
Company or, after termination of his employment relationship with the Company,
make any comments concerning any aspect of the termination of their
relationship.  The obligations of the Participant under this subsection shall
not apply to disclosures required by applicable law, regulation or order of any
court or governmental agency.
(d)          Confidentiality.  All books of account, records, systems,
correspondence, documents, and any and all other data, in whatever form,
concerning or containing any reference to the works and business of the Company
or its affiliated companies shall belong to the Company and shall be given up to
the Company whenever the Company requires the Participant to do so.  The
Participant agrees that the Participant shall not at any time during the term of
the Participant's employment or thereafter, without the Company's prior written
consent, disclose to any person (individual or entity) any information or any
trade secrets, plans or other information or data, in whatever form (including,
without limitation, (a) any financing strategies and practices, pricing
information and methods, training and operational procedures, advertising,
marketing, and sales information or methodologies or financial information and
(b) any Proprietary Information (as defined below)), concerning the Company's or
any of its affiliated companies' or customers' practices, businesses,
procedures, systems, plans or policies (collectively, "Confidential
Information"), nor shall the Participant utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with the Participant's employment by the Company or any
Subsidiary or Affiliate.  The Participant hereby confirms that all Confidential
Information constitutes the Company's exclusive property, and that all of the
restrictions on the Participant's activities contained in this Restricted Share
Agreement and such other nondisclosure policies of the Company are required for
the Company's reasonable protection. Confidential Information shall not include
any information that has otherwise been disclosed to the public not in violation
of this Restricted Share Agreement. This confidentiality provision shall survive
the termination of this Restricted Share Agreement and shall not be limited by
any other confidentiality agreements entered into with the Company or any of its
affiliates.
With respect to any Confidential Information that constitutes a "trade secret"
pursuant to applicable law, the restrictions described above shall remain in
force for so long as the particular information remains a trade secret or for
the two year period immediately following termination of Participant's
employment for any reason, whichever is longer.  With respect to any
6

--------------------------------------------------------------------------------




 
Confidential Information that does not constitute a "trade secret" pursuant to
applicable law, the restrictions described above shall remain in force during
Participant's employment and for the two year period immediately following
termination of Participant's employment for any reason.
The Participant agrees that the Participant shall promptly disclose to the
Company in writing all information and inventions generated, conceived or first
reduced to practice by him or her alone or in conjunction with others, during or
after working hours, while in the employ of the Company (all of which is
collectively referred to in this Restricted Share Agreement as "Proprietary
Information"); provided, however, that such Proprietary Information shall not
include (a) any information that has otherwise been disclosed to the public not
in violation of this Restricted Share Agreement and (b) general business
knowledge and work skills of the Participant, even if developed or improved by
the Participant while in the employ of the Company.  All such Proprietary
Information shall be the exclusive property of the Company and is hereby
assigned by the Participant to the Company.  The Participant's obligation
relative to the disclosure to the Company of such Proprietary Information
anticipated in this Section shall continue beyond the Participant's termination
of employment and the Participant shall, at the Company's expense, give the
Company all assistance it reasonably requires to perfect, protect and use its
right to the Proprietary Information.
Nothing contained in this Section shall limit any common law or statutory
obligation that the Participant may have to the Company or any of its
affiliates.  For purposes of this Section, the "Company" refers to the Company
and any incorporated or unincorporated affiliates of the Company, including any
entity which becomes the Participant's employer as a result of any
reorganization or restructuring of the Company for any reason.  The Company
shall be entitled, in connection with its tax planning or other reasons, to
terminate the Participant's employment (which termination shall not be
considered a termination for any purposes of this Restricted Share Agreement,
any employment agreement or otherwise) in connection with an invitation from
another affiliate of the Company to accept employment with such affiliate in
which case the terms and conditions hereof shall apply to the Participant's
employment relationship with such entity mutatis mutandis.
 
13.              ­Governing Law.  This Restricted Share Agreement shall be
governed by and construed according to the laws of the State of Delaware without
regard to its principles of conflict of laws.
 
14.              ­Incorporation of Plan.  The Plan is hereby incorporated by
reference and made a part hereof, and the Restricted Shares and this Restricted
Share Agreement shall be subject to all terms and conditions of the Plan.
 
15.              ­Amendments; Construction.  The Administrator may amend the
terms of this Restricted Share Agreement prospectively or retroactively at any
time, but no such amendment shall impair the rights of the Participant hereunder
without his or her consent.  To the extent the terms of Section 12 above
conflict with any prior agreement between the parties related to such subject
matter, the more restrictive provision shall be deemed to apply.  Headings to
Sections of this Restricted Share Agreement are intended for convenience of
reference only, are not part of this Restricted Share Agreement and shall have
no effect on the interpretation hereof.
7

--------------------------------------------------------------------------------




 
16.              ­Survival of Terms.  This Restricted Share Agreement shall
apply to and bind the Participant and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.  The terms of Section 12 shall expressly survive the forfeiture of
the Restricted Shares and this Restricted Share Agreement.
 
17.              ­Rights as a Stockholder.  The Participant shall have no right
with respect to Restricted Shares to vote as a stockholder of the Company during
the period in which such Restricted Shares remain subject to a substantial risk
of forfeiture.
 
18.              ­­Compliance with Stock Ownership Guidelines.  The Participant
hereby agrees to comply with the Company's Stock Ownership Guidelines (as
amended from time to time, the "Guidelines"), to the extent such Guidelines are
applicable, or become applicable, to the Participant.  The Participant further
acknowledges that, if he or she is not in compliance with such Guidelines (if
applicable), the Administrator may refrain from issuing additional equity awards
to the Participant and/or elect to pay the Participant's annual bonus in the
form of vested or unvested Common Stock.
 
19.              Agreement Not a Contract for Services.  Neither the Plan, the
granting of the Restricted Shares, this Restricted Share Agreement nor any other
action taken pursuant to the Plan shall constitute or be evidence of any
agree­ment or understanding, express or implied, that the Participant has a
right to continue to provide services as an officer, director, employee,
consultant or advisor of the Company or any Subsidiary or Affiliate for any
period of time or at any specific rate of compensation.
 
20.              ­Authority of the Administrator.  The Administrator shall have
full authority to interpret and construe the terms of the Plan and this
Restricted Share Agreement (including, without limitation, the authority to
determine whether, and the extent to which, any performance-vesting goals have
been achieved).  Pursuant to the terms of the Plan, the Administrator shall also
have full authority to make equitable adjustments to any performance-vesting
goals in recognition of unusual or non-recurring events affecting the Company or
any Subsidiary or Affiliate or the financial statements of the Company or any
Subsidiary or Affiliate, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles.  The determination of the Administrator as to any such matter(s) set
forth in this Section 20 shall be final, binding and conclusive.
 
21.              ­Representations.  The Participant has reviewed with the
Participant's own tax advisors the Federal, state, local and foreign tax
consequences of the transactions contemplated by this Restricted Share
Agreement.  The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The
Participant understands that he or she (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contem­plated by this Restricted Share Agreement.
 
22.              Severability.  Should any provision of this Restricted Share
Agreement be held by a court of competent jurisdiction to be unenforceable, or
enforceable only if modified,
8

--------------------------------------------------------------------------------




such holding shall not affect the validity of the remainder of this Restricted
Share Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original Restricted Share Agreement. 
Moreover, if one or more of the provisions contained in this Restricted Share
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable, in lieu of severing
such unenforceable provision, such provision or provisions shall be construed by
the appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear, and such determination by such judicial body shall not affect the
enforceability of such provision or provisions in any other jurisdiction.
 
23.              ­Acceptance.  The Participant hereby acknowledges receipt of a
copy of the Plan and this Restricted Share Agreement.  The Participant has read
and understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement.


[Signature page to follow.]
9

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement as of the day and year first above written.


BROOKDALE SENIOR LIVING INC.




By:
Name:  T. Andrew Smith
Title:  Chief Executive Officer




____________________


___________________________________
Participant




10

--------------------------------------------------------------------------------




 
EXHIBIT A




[Intentionally Omitted]




11

--------------------------------------------------------------------------------




 
EXHIBIT B




[Intentionally Omitted]






12

--------------------------------------------------------------------------------




NOTE:  Should you wish to make an election under Section 83(b), please contact
the
Compensation Department


EXHIBIT C
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer's receipt of the property described below:


1.            The name, address, taxpayer identification number and taxable year
of the undersigned are as follows:


NAME OF
TAXPAYER:   __________________________________________________________________________________________________________________________________________


NAME OF
SPOUSE:  ___________________________________________________________________________________________________________________


ADDRESS:  ________________________________________________________________________________________________________________________________________________________________


IDENTIFICATION NO. OF
TAXPAYER:  ________________________________________________________________________________________


IDENTIFICATION NUMBER OF
SPOUSE:  ____________________________________________________________________________________


TAXABLE
YEAR:  ____________________________________________________________________________________________________________________________________________________


2.            The property with respect to which the election is made is
described as follows:


_______ shares of Common Stock, par value $.01 per share, of Brookdale Senior
Living Inc. ("Company").


3.            The date on which the property was transferred is:
________________, 20__.


4.            The property is subject to the following restrictions:


The property may not be transferred and is subject to forfeiture under the terms
of an agreement between the taxpayer and the Company.  These restrictions lapse
upon the satisfaction of certain conditions in such agreement.


5.            The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:  $ ______________.


6.            The amount (if any) paid for such property is:  $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________,
20__                           ____________________________________________________________________________________________________________
Taxpayer


The undersigned spouse of taxpayer joins in this election.


Dated: _________________,
20__                            ___________________________________________________________________________________________________________
Spouse of Taxpayer


 